                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SHARI L. SCOTT,

                   Plaintiff,                           8:19CV260

      vs.
                                                         ORDER
WOODHOUSE FORD, INC., a
Nebraska Corporation; WOODHOUSE
CBP, INC, Nebraska Corporation; and
JOHN DOES 1-5,

                   Defendants.


      IT IS ORDERED that the motion to withdraw filed by Brock J. Pohlmeier,
Michaelle L. Baumert, and the law firm of Jackson Lewis, P.C., as counsel of
record for Defendants Woodhouse CBP, Inc, and Woodhouse Ford, Inc., (Filing
No. 20), is granted. Brock J. Pohlmeier and Michaelle L. Baumert shall no longer
receive electronic notice in this case.


      August 8, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
